[Cite as In re Estate of Rand, 2013-Ohio-4709.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 99678



                       ESTATE OF MARTHA O. RAND

                                                  PLAINTIFF-APPELLEE


                            [Appeal By Martha J. Skurla
                                and Robin J. Olds]



                                            JUDGMENT:
                                             DISMISSED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Probate Division
                                   Case No. 11 EST 0166615

        BEFORE: Stewart, A.J., Celebrezze, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                 October 24, 2013
ATTORNEY FOR APPELLANTS

Jonathan F. Sobel
Kabat, Mielziner & Sobel
30195 Chagrin Boulevard, Suite 300
Pepper Pike, OH 44124



ATTORNEYS FOR APPELLEE JUDY JONES, EXECUTOR

Richard A. Hennig
Janet L. Hennig
Baker, Hackenberg & Hennig Co.
77 North St. Clair Street, Suite 100
Painesville, OH 44077
MELODY J. STEWART, A.J.:

       {¶1} The will of the late Martha Osborne Rand made specific cash bequests to a

number of beneficiaries, with any remaining assets of her estate bequeathed to the

Andrews Osborne Academy. Two of the will’s beneficiaries, appellants-heirs Martha

Skurla and Robin Olds, filed exceptions to the inventory prepared by the estate’s

executor, appellee Judy Jones. The heirs claimed that the inventory failed to account for

Rand’s ownership interest in a corporation, specifically challenging whether Rand’s gift

of the corporate stock to a family member was completed prior to her death. The

executor asked the court to dismiss the exceptions because the heirs had no standing to

complain about the contents of the inventory — the value of the estate was more than

sufficient to fulfill the cash bequests to the individual heirs, so only the Andrews Osborne

Academy, as the beneficiary of the residual estate, had an interest in the inventory. The

heirs conceded that they had no direct monetary interest in the inventory, but claimed the

right to file objections under R.C. 2115.16 as persons “interested in the estate.” The

court granted the motion to dismiss the exceptions, finding that the heirs had no interest in

pursuing their exceptions and that any dispute over the validity of stock transfer should

have been made in a separate declaratory judgment action. The heirs appealed.

       {¶2} Concerned that we lacked a final order, we asked the parties to brief the issue

of whether the court’s decision affected the heirs’ substantial rights in a manner that

would create a “final” order for purposes of R.C. 2505.02. The heirs responded by

claiming that they did not need to have a direct financial interest in the outcome of the
litigation to have standing. They also argued that if a lack of standing did not affect a

substantial right, an order dismissing an action for lack of standing could never be

appealable because the litigant, by definition, would not have standing sufficient to

establish that a substantial right had been violated.

          {¶3} Under Section 3(B)(2), Article IV of the Ohio Constitution, our jurisdiction

as an appellate court is limited to reviewing “final” orders. R.C. 2505.02(B)(1) states

that an order is “final” if it “affects a substantial right in an action that in effect

determines the action and prevents a judgment.” In Ohio Domestic Violence Network v.

Pub. Util. Comm., 65 Ohio St.3d 438, 605 N.E.2d 13 (1992), the Ohio Supreme Court

stated:

          In Ohio Contract Carriers Assn. v. Pub. Util. Comm. (1942), 140 Ohio St.
          160, 23 O.O. 369, 42 N.E.2d 758, syllabus, we held that “[a]ppeal lies only
          on behalf of a party aggrieved by the final order appealed from. Appeals
          are not allowed for the purpose of settling abstract questions, but only to
          correct errors injuriously affecting the appellant.” We explained that a
          “final order” under former G.C. 544, now R.C. 4903.13, is one “affecting a
          substantial right” (see R.C. 2505.02; Hall China Co. v. Pub. Util. Comm.
          [1977], 50 Ohio St.2d 206, 4 O.O.3d 390, 364 N.E.2d 852), and
          characterized the interest necessary to create a substantial right as a
          “‘present interest’” and an “‘immediate and pecuniary’” interest. Id., 140
          Ohio St. at 161-162, 23 O.O. at 369-370, 42 N.E.2d at 759. Accord East
          Ohio Gas Co. v. Pub. Util. Comm. (1988), 39 Ohio St.3d 295, 530 N.E.2d
          875, wherein we also recognized that an order may be final as to one party
          but not to another.

Id. at 439.

          {¶4} The heirs make no argument that the court’s acceptance of the inventory filed

by the executor will affect any immediate and pecuniary interest they have in the estate.

The estate assets can easily satisfy the cash bequests made to the heirs even if the
corporate stock is not included as part of the estate’s assets. In fact, the heirs candidly

stated that “[i]t is undoubtedly true that neither Robin Olds nor Martha Skurla will obtain

a direct monetary benefit if their exceptions to the Inventory are sustained.” R. 39. This

being the case, the outcome of this appeal will not affect their substantial rights, so it is

not final for purposes of R.C. 2505.02(B)(1).

       {¶5} The heirs maintain that they have the statutory right under R.C. 2115.16, as

“interested persons” to the estate, to enter objections to an estate inventory and that the

court’s denial of their right to enter objections affected a substantial right for purposes of

R.C. 2505.02(B)(1). They argue that a finding that the dismissal of their exceptions to

the inventory does not affect a substantial right would make any argument relating to a

lack of standing unreviewable.

       {¶6} This argument confuses the jurisdictional prerequisite of standing to sue, see

Fed. Home Loan Mtge. Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-5017, 979

N.E.2d 1214, at ¶ 22, with the question of whether a judgment affects a substantial right

for purposes of appeal. The heirs admittedly have no pecuniary interest in the outcome

of their challenge to Rand’s gift of stock — only the Andrews Osborne Academy does.

Although R.C. 2115.16 does not limit the class of persons who can raise objections to an

estate inventory to those with a financial interest in the inventory, the heirs offer nothing

on appeal to show that the court’s refusal to permit their objections have resulted in their

being injured or otherwise affected by the court’s decision. While R.C. 2115.16 grants

interested persons the right to object to an estate inventory, the type of substantial right
needed to appeal under R.C. 2505.02(B)(1) requires more than merely an intellectual or

curious interest in the outcome of the litigation.

       {¶7} Nothing we say in deciding the merits of the appeal will in any way affect the

amount of the inheritance appellants are to receive. Nor will a decision on the merits of

this appeal correct errors injuriously affecting appellants. It follows that we lack a final

appealable order.

       {¶8} Accordingly, the appeal is dismissed.

       It is ordered that appellee recover of appellants its costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
SEAN C. GALLAGHER, J., CONCUR